Name: Commission Regulation (EC) No 2032/94 of 27 July 1994 amending Regulation (EEC) No 3418/88 fixing the free-at- frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  plant product;  prices
 Date Published: nan

 10 . 8 . 94 Official Journal of the European Communities No L 207/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2032/94 of 27 July 1994 amending Regulation (EEC) No 3418/88 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Article 54 (8) thereof, Whereas the free-at-frontier reference prices applicable to imports of certain wine products were set by Commission Regulation (EEC) No 3418/88 (3), as last amended by Regulation (EEC) No 2254/93 (4) ; Whereas the reference prices for the 1994/95 wine year were set by Commission Regulation (EC) No 2027/94 (*) ; whereas the free-at-frontier reference prices should be adapted accordingly with effect from 1 September 1994, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3418/88 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 September 1994, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Renl STEICHEN Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 42. 0 OJ No L 301 , 4. 11 . 1988, p. 10 . (4) OJ No L 202, 12. 8 . 1993, p. 5. 0 OJ No L 206, 9 . 8 . 1994, p. 3. A N N E X T A B L E 20 -0 9 R ef er en ce pr ic es fo r gr ap e ju ic e (in cl ud in g gr ap e m us t) fr om 1 Se pt em be r 19 94 T H E FR EE -A T -F R O N T IE R R EF ER EN C E PR IC ES A R E C A LC U LA TE D BY D E D U C T IN G T H E D U T Y A PP LI C A B LE T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) No L 207/2 Official Journal of the European Communities 10 . 8 . 94 20 09 60 11  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W hi te : 90 01    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 02    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 90 03    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 04    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 19  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W hi te : 90 05    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 06    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 90 07    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 08    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 51  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W h it e : 900 9    Per % vol of pot ent ial alc oho lic stre ngt h I 3,9 3 3,9 3 3,9 3   O th er : 90 10    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/3 20 09 60 51  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: (co nt 'd) . 90 11    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 12    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 59  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W hi te : 90 13    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 14    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 I  W ith an ad de d su ga rc on ten te xc ee din g 30 % by we igh t: I W h it e : 90 15    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 16    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : Wh ite : | 90 19 Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 20    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 79  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W hi te : 90 23    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 24    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 20 09 60 90  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W hi te : 90 25    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 90 26    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3 | j, _ 1 ; | I j T A B L E 22 -0 2 R ef er en ce pr ic es fo r w in e fr om 1 Se pt em be r 19 94 rH E F R E E -A T -F R O N T IE R R E F E R E N C E PR IC E S A R E C A L C U L A T E D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E CY D Z ,M A ,T N O th er .. .. .. , co un tri es CN cod e cod e"3 De scr ipti on No te (E CU /h l) (E CU /h l) (E CU /h l) No L 207/4 Official Journal of the European Communities 10 . 8 . 94 22 04 21 25 91 00  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er (2) K : 10 0, 14 K : 87 ,61 12 9,3 6  O th er w in e, of an ac tu al al co ho lic str en gt h : 91 01 Le ss th an 9 % vo l C) (2) K : 51 ,3 2 K : 38 ,7 9 80 ,5 4 91 02   9% vo l or m or e bu t no t ex ce ed in g 9, 5% vo l C) (2) K : 52 ,39 K : 39 ,87 81 ,62 91 03   Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l 0 (2) K : 54 ,5 5 K : 42 ,0 2 83 ,77 91 04   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) K : 56 ,70 K : 44 ,18 85 ,93 91 05   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l 0) 0 58 ,86 K : 46 ,33 88 ,08 91 06 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l C) (2) K : 61 ,01 K : 48 ,49 90 ,24 91 07   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) K : 63 ,1 7 K : 50 ,64 92 ,39 91 08   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) K : 65 ,3 2 K : 52 ,80 94 ,55 91 09   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) K : 67 ,48 K : 54 ,95 96 ,70 22 04 21 29  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 91 10     8, 5% vo l or m or e bu t no t ex ce ed in g 9 % vo l 58 ,2 3 58 ,23 58 ,23 91 11 Ex ce ed in g 9% vo l bu t no t ex ce ed in g 10 % vo l 60 ,28 60 ,28 60 ,28 91 12     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,0 2 63 ,02 63 ,02 91 13     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 65 ,7 6 65 ,76 65 ,76 91 14     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 68 ,50 68 ,50 68 ,50 91 15 _ _ _ _ Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 71 ,2 4 71 ,24 71 ,24 91 16 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 73 ,98 73 ,98 73 ,98 91 17     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 91 18     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 91 19 _ _ _ _ Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 82 ,20 82 ,20 82 ,20 91 20     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 84 ,9 4 84 ,94 84 ,94 91 21     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 87 ,68 87 ,68 87 ,68 912 2 Ex cee din g2 0% vol j 89, 05 89, 05 89, 05 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/5 22 04 21 29  O th er w in e, of an ac tu al al co ho lic str en gt h : (co nt' d) 91 32 Le ss tha n 9% vo l (') O K : 51 ,32 K : 38 ,79 80 ,54 91 33   9 % vo l or m or e bu t no t ex ce ed in g 9, 5% vo l (') (2) K : 52 ,39 K : 39 ,87 81 ,6 2 91 34   Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l (') (2) K : 54 ,5 5 K : 42 ,0 2 83 ,7 7 91 35 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l C) (2) K : 56 ,7 0 K : 44 ,1 8 85 ,9 3 91 36   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l (') (2) K : 58 ,86 K : 46 ,33 88 ,08 91 37   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) K : 61 ,01 K : 48 ,49 90 ,2 4 91 38   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) K : 63 ,1 7 K : 50 ,6 4 92 ,3 9 91 39   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) K : 65 ,3 2 K : 52 ,80 94 ,5 5 91 40   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l C) (2) K : 67 ,48 K : 54 ,95 96 ,70 22 04 21 35  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 41   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 59 ,8 2 59 ,8 2 59 ,8 2 91 42 O th er (2) 10 0,9 7 10 0,9 7 10 0,9 7 91 43  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er (2) K : 10 0, 14 K : 87 ,61 12 9, 36  O th er w in e, of an ac tu al alc oh ol ic str en gt h : 91 44 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (&gt;) (2) K : 69 ,63 K : 57 ,11 98 ,8 6 91 45   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') (2) K : 71 ,79 K : 59 ,26 10 1,0 1 91 46   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l O Q K : 73 ,9 4 K : 61 ,42 10 3,1 7 91 47   Ex ce ed ing 14 ,5% vo lb ut no te xc ee din g 15 % vo l C) (2) ' K : 76 ,10 K : 63 ,57 10 5,3 2 22 04 21 39  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ ho lic str en gt h :   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h : 91 48     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 60 ,9 7 60 ,9 7 60 ,9 7 91 49     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,0 2 63 ,02 63 ,0 2 91 50     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 65 ,76 65 ,76 65 ,76 91 51     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 68 ,50 68 ,50 68 ,50 91 52     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 71 ,2 4 71 ,2 4 71 ,2 4 91 53     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 73 ,98 73 ,98 73 ,98 91 54     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 91 55     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 91 56     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 82 ,20 82 ,20 82 ,20 91 57     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 84 ,94 84 ,94 84 ,94 91 58     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 87 ,68 87 ,68 87 ,68 91 59     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 90 ,42 90 ,42 90 ,42 91 60 Ex ce ed in g 20 % vo l 91 ,7 9 91 ,7 9 91 ,7 9 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/6 Official Journal of the European Communities 10 . 8 . 94 22 04 21 39   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l: (co ntd ) Of ap ote ntia la lco hol ic stre ngt h: 91 61     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,39 64 ,39 64 ,39 91 62     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 65 ,76 65 ,76 65 ,76 91 63     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 68 ,5 0 68 ,5 0 68 ,5 0 91 64     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 71 ,2 4 71 ,2 4 71 ,2 4 91 65     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 73 ,9 8 73 ,98 73 ,9 8 91 66     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 91 67     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 91 68     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 82 ,2 0 82 ,2 0 82 ,2 0 91 69 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 84 ,9 4 84 ,9 4 84 ,9 4 91 70     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 87 ,6 8 87 ,68 87 ,68 91 71     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 90 ,4 2 90 ,42 90 ,42 91 72     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 93 ,1 6 93 ,1 6 93 ,1 6 91 73 Ex ce ed in g 20 % vo l 94 ,53 94 ,53 94 ,53  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 74   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 59 ,8 2 59 ,82 59 ,82 91 75 O th er (2) 10 0, 97 10 0,9 7 10 0,9 7  O th er w in e, of an ac tu al al co ho lic str en gt h : 91 80   Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) K : 69 ,63 K : 57 ,11 98 ,86 91 81   Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') (2) K : 71 ,7 9 K : 59 ,26 10 1,0 1 91 82   Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (') (2) K : 73 ,9 4 K : 61 ,4 2 10 3,1 7 91 83   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) K : 76 ,1 0 K : 63 ,57 10 5,3 2 22 04 21 41  W in e fro m To ka y (A sz u an d Sz am or od ni ) of an ac tu al al co ho lic str en gt h : 91 86   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   10 7,4 8 91 87   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   10 9,6 3 91 88   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')   11 1,7 9 91 89   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   11 3,9 4 : 91 90   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')   11 6,1 0 | 91 91   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (')   11 8,2 5 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/7 22 04 21 49  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 91 92   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 63 ,96 63 ,96 63 ,96   O th er 91 93    Of an ac tu al alc oh ol ic str en gt h of 15 % vo la nd ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 10 9, 86 10 9, 86 10 9, 86 91 94 O th er (2) 11 5,9 8 11 5,9 8 11 5,9 8 91 95  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e ! co mb ine d no me nc lat ure ,o fa n act ua la lco ho lic str en gth of 18 % vo l (2) 46 ,08 46 ,08 46 ,08  W hi te w in e, of an ac tu al alc oh ol ic str en gt h : 91 96   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (') (2) K : 78 ,25 K : 65 ,73 10 7,4 8 91 97 Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) K : 80 ,41 K : 67 ,88 10 9,6 3 91 98 i   Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) K : 82 ,56 K : 70 ,04 11 1,7 9 91 99   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) K : 84 ,72 K : 72 ,19 11 3,9 4 92 00   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) K : 86 ,87 K : 74 ,35 11 6,1 0 92 01   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) K : 89 ,03 K : 76 ,50 11 8,2 5  O th er w in e, of an ac tu al alc oh ol ic str en gt h : 92 02   Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (') (2) K : 78 ,25 K : 65 ,73 10 7,4 8 92 03   Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) K : 80 ,41 K : 67 ,88 10 9,6 3 92 04 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) K : 82 ,56 K : 70 ,04 11 1,7 9 92 05   Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) K : 84 ,72 K : 72 ,19 11 3,9 4 92 06   Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) K : 86 ,87 K : 74 ,35 11 6,1 0 92 07   Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) K : 89 ,03 K : 76 ,50 11 8,2 5 22 04 21 51  W in e fro m To ka y (A sz u an d Sz am or od ni ) of an ac tu al alc oh ol ic str en gt h : 92 09   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   12 0,4 1 92 10 |   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   12 2,5 6 92 11   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   12 4,7 2 92 12   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0)   12 6,8 7 92 13   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') i   12 9,0 3 92 14   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   13 1,1 8 92 15   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   13 3,3 4 92 16   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   13 5,4 9 22 04 21 59  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r 22 of th e co m bi ne d no m en ­ cl at ur e : 92 17   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 77 ,3 9 77 ,3 9 77 ,3 9 92 18 O th er (2) 13 2,5 6 13 2,5 6 13 2,5 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) No L 207/8 Official Journal of the European Communities 10 . 8 . 94 22 04 21 59  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e (co nt 'd) co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (2) 46 ,7 2 46 ,7 2 46 ,72 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (2) 48 ,00 48 ,00 48 ,00 92 21 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (2) 49 ,28 49 ,28 49 ,28 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 50 ,56 50 ,56 50 ,56 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 51 ,8 4 51 ,8 4 51 ,8 4 92 24   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l "(2) 53 ,1 2 53 ,12 53 ,12 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 54 ,40 54 ,40 54 ,40 92 26   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2) 55 ,68 55 ,68 55 ,68  W hi te w in e, of an ac tu al al co ho lic str en gt h : 92 27 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) K : 91 ,1 8 K : 78 ,6 6 12 0,4 1 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l 0 (2) K : 93 ,3 4 K : 80 ,81 12 2,5 6 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) K : 95 ,49 K : 82 ,97 12 4,7 2 923 0 Ex cee din g 19, 5% vol bu tn ot exc eed ing 20 % vol C)( 2) [ K: 97, 65 K : 85, 12 126 ,87 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 (2) 1 K : 99 ,80 K : 87 ,28 12 9,0 3 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 (2) K : 10 1,9 6 K : 89 ,43 13 1,1 8 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l Q (2) K : 10 4,1 1 K : 91 ,59 13 3,3 4 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) K : 10 6,2 7 K : 93 ,7 4 13 5,4 9  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0) (2) K : 91 ,18 K : 78 ,66 12 0,4 1 92 36   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (!) (2) K : 93 ,3 4 K : 80 ,81 12 2,5 6 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 (2) K : 95 ,4 9 K : 82 ,97 12 4,7 2 92 38   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0 (2) K : 97 ,65 K : 85 ,12 12 6,8 7 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0 (2) K : 99 ,80 K : 87 ,28 12 9,0 3 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 (2) K : 10 1,9 6 K : 89 ,43 13 1,1 8 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (l) (2) K : 10 4,1 1 K : 91 ,59 13 3,3 4 92 42   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 (2) K : 10 6, 27 K : 93 ,7 4 13 5,4 9 22 04 21 90  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 92 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 85 ,5 8 85 ,58 85 ,58 92 44 O th er 13 9, 77 13 9, 77 13 9, 77 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/9 22 04 21 90  W in e fo rti fie d fo rd ist ill at io n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e (co nt 'd) co m bi ne d no m en cl at ur e, of an ac tu al alc oh ol ic str en gt h : 92 45   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 56 ,96 56 ,96 56 ,96 92 46   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,24 58 ,24 58 ,24 92 47   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 59 ,5 2 59 ,52 59 ,52 92 48   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 60 ,80 60 ,80 60 ,80  W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 49   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 10 8,4 2 K : 95 ,90 13 7,6 5 92 50   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K : 11 0,5 8 K : 98 ,05 13 9,8 0 92 51   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 11 2,7 3 K : 10 0,2 1 14 1,9 6 92 52   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 11 4,8 9 K : 10 2,3 6 14 4,1 1  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 53   Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') K : 10 8,4 2 K : 95 ,90 13 7,6 5 92 54   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') K. : 11 0,5 8 K : 98 ,05 13 9,8 0 92 55   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') K : 11 2,7 3 K. : 10 0,2 1 14 1,9 6 92 56   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') K : 11 4,8 9 K : 10 2,3 6 14 4,1 1 22 04 29 25  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er 95 00   In co nt ain er s ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (*) 10 8,4 9 10 8,4 9 10 8,4 9 95 01 - - O th er (2) 87 ,61 87 ,61 87 ,61  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no tm or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 95 02 Le ss th an 9 % vo l (') (2) 59 ,6 7 59 ,67 59 ,67 95 03    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l (') (2) 60 ,75 60 ,75 60 ,75 95 04    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l (') (2) 62 ,90 62 ,90 62 ,90 95 05    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) 65 ,0 6 65 ,06 65 ,06 95 06    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l C) (2) 67 ,21 67 ,21 67 ,21 95 07 1    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l C) (2) 69 ,3 7 69 ,37 69 ,37 95 08    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l ' (!) (2) 71 ,5 2 71 ,5 2 71 ,52 95 09    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (l) (2) 73 ,68 73 ,68 73 ,68 95 10    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l C) (2) 75 ,8 3 75 ,83 75 ,83   O th er ,o f an ac tu al alc oh ol ic str en gt h : I 95 11 Le ss th an 9 % vo l (') (2) 38 ,7 9 38 ,79 38 ,79 95 12    9 % vo l or m or e bu t no t ex ce ed in g 9, 5% vo l C) (2) 39 ,87 39 ,87 39 ,87 95 13    Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l C) (2) 42 ,0 2 42 ,0 2 42 ,0 2 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z ,M A .T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/10 Official Journal of the European Communities 10 . 8 . 94 22 04 29 25 95 14 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (*) 44 ,18 44 ,18 44 ,18 (co nt' d) 95 15    Ex cee din g 10 ,5% vo lb ut no te xc eed ing 11 % vo l (') (2) 46 ,33 46 ,33 46 ,33 95 16    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) 48 ,49 48 ,49 48 ,49 95 17    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l f) (2) 50 ,6 4 50 ,64 50 ,6 4 95 18    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) 52 ,80 52 ,80 52 ,80 95 19    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) 54 ,9 5 54 ,9 5 54 ,9 5 22 04 29 29  Fr es h gr ap e m us t w ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc o ­ l ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 95 20     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 58 ,2 3 58 ,23 58 ,23 95 21     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 60 ,28 60 ,28 60 ,28 95 22     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 63 ,0 2 63 ,0 2 63 ,0 2 95 23     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 65 ,7 6 65 ,7 6 65 ,7 6 95 24     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 68 ,5 0 68 ,50 68 ,50 952 5    E xce edi ng 13 % vol but not exc eed ing 14 % vol | 71, 24 71, 24 71, 24 95 26     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 73 ,9 8 73 ,98 73 ,98 95 27     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 76 ,7 2 76 ,7 2 76 ,7 2 95 28     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 79 ,46 79 ,46 79 ,46 95 29     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 82 ,20 82 ,20 82 ,20 95 30     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 84 ,9 4 84 ,9 4 84 ,9 4 95 31     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 87 ,68 87 ,68 87 ,68 95 32 Ex ce ed in g 20 % vo l 89 ,0 5 89 ,0 5 89 ,05  W in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 95 51 Le ss th an 9 % vo l (') (2) 59 ,67 59 ,67 59 ,67 95 52 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') (2) 60 ,7 5 60 ,75 60 ,75 95 53    Ex ce ed ing 9,5 % vo lb ut no te xc ee din g 10 % vo l (') (2) 62 ,90 62 ,90 ! 62 ,90 95 54    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l 0 (2) 65 ,0 6 65 ,06 65 ,06 95 55    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l C) (2) 67 ,21 67 ,21 67 ,21 95 56    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) 69 ,3 7 69 ,3 7 69 ,37 95 57    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) 71 ,5 2 71 ,52 71 ,52 95 58    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (') (2) 73 ,6 8 73 ,68 73 ,68 95 59    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l C) (2) 75 ,8 3 75 ,83 75 ,83 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z .M A .T N (E CU /h l) O th er co u n tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/ 11 22 04 29 29   O th er , of an ac tu al al co ho lic str en gt h : (co nt 'd ) 956 Q Les s 90/ ov oi q( 2) 38, 79 38, 79 38, 79 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') (2) 39 ,87 39 ,87 39 ,87 95 62 Ex ce ed in g 9, 5% vo l bu t no t ex ce ed in g 10 % vo l 0 (2) 42 ,0 2 42 ,0 2 42 ,0 2 95 63    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l (') (2) 44 ,18 44 ,18 44 ,18 95 64    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l (') (2) 46 ,3 3 46 ,33 46 ,33 95 65    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l (') (2) 48 ,4 9 48 ,4 9 48 ,4 9 95 66    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l (') (2) 50 ,6 4 50 ,6 4 50 ,6 4 95 67    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l (*) (2) 52 ,80 52 ,80 52 ,80 95 68    Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (') (2) 54 ,95 54 ,95 54 ,95 22 04 29 35  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cla tu re of an ac tu al al co ho lic str en gt h of 15 % vo l: 95 69   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 59 ,8 2 59 ,82 59 ,8 2   O th er : 95 70 :    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 80 ,1 0 80 ,10 80 ,10 95 71 O th er (2) 59 ,22 59 ,22 59 ,22  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er : 95 72   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 10 8,4 9 10 8,4 9 10 8,4 9 95 73 O th er (2) 87 ,61 87 ,61 87 ,61  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 95 74    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) 77 ,99 77 ,99 77 ,99 95 75    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l (') (2) 80 ,14 80 ,14 80 ,14 95 76 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (') (2) 82 ,30 82 ,30 82 ,30 95 77    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) 84 ,45 84 ,45 | 84 ,45   O th er , of an ac tu al al co ho lic str en gt h : 95 78 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) 57 ,11 57 ,11 57 ,11 95 79 :    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l 0 (2) 59 ,26 59 ,26 59 ,26 95 80    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Q (2) 61 ,42 61 ,42 61 ,42 95 81    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) 63 ,57 63 ,57 63 ,57 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/12 Official Journal of the European Communities 10. 8 . 94 22 04 29 39  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ­ ho lic str en gt h :   Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:    O f a po te nt ia l al co ho lic str en gt h : 95 82     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 60 ,97 60 ,97 60 ,97 95 83     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 63 ,02 63 ,02 63 ,02 95 84     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 65 ,76 65 ,76 65 ,76 95 85     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 68 ,50 68 ,50 68 ,50 95 86     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 71 ,24 71 ,24 71 ,24 95 87     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 73 ,98 73 ,98 73 ,98 95 88     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 76 ,7 2 76 ,72 76 ,72 95 89     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 79 ,46 79 ,46 79 ,46 95 90     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 82 ,20 82 ,20 82 ,20 95 91     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 84 ,94 84 ,94 84 ,94 95 92   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 87 ,68 87 ,68 87 ,68 95 93 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 90 ,4 2 90 ,42 90 ,42 95 94 Ex ce ed in g 20 % vo l 91 ,7 9 91 ,7 9 91 ,7 9   Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:    O f a po ten tia l alc oh ol ic str en gt h : 95 95     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 64 ,39 64 ,39 64 ,39 95 96     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l 65 ,76 65 ,76 65 ,76 95 97     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l 68 ,50 68 ,50 68 ,50 95 98     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l 71 ,2 4 71 ,2 4 71 ,2 4 95 99 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l 73 ,98 73 ,98 73 ,98 96 00     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l 76 ,7 2 76 ,72 76 ,72 96 01     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l 79 ,4 6 79 ,4 6 79 ,4 6 96 02     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l 82 ,20 82 ,20 82 ,20 96 03     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l 84 ,9 4 84 ,94 84 ,94 96 04 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l 87 ,6 8 87 ,68 87 ,68 96 05 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l 90 ,4 2 90 ,42 90 ,42 96 06     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 93 ,1 6 93 ,16 93 ,16 96 07 Ex ce ed in g 20 % vo l 94 ,53 94 ,53 94 ,53 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) 10 . 8 . 94 Official Journal of the European Communities No L 207/ 13 22 04 29 39  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ (co nt 'd) cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 96 08   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 (2) 59 ,82 59 ,82 59 ,82   O th er : 96 09    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 80 ,1 0 80 ,1 0 80 ,1 0 96 10 O th er (2) 59 ,2 2 59 ,2 2 59 ,2 2  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 19    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) 77 ,99 77 ,99 77 ,99 96 20    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) 80 ,1 4 80 ,14 80 ,14 96 21    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (') (2) 82 ,30 82 ,30 82 ,30 96 22    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) 84 ,45 84 ,45 84 ,45   O th er ,o f an ac tu al al co ho lic str en gt h : 96 23    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l (') (2) 57 ,11 57 ,11 57 ,11 96 24    Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l C) (2) 59 ,26 59 ,26 59 ,26 96 25    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l (') (2) 61 ,4 2 61 ,42 61 ,42 96 26    Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l (') (2) 63 ,57 63 ,57 63 ,57 22 04 29 45  W in e fro m To ka y (A sz u en Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 31    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   86 ,61 96 32    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   88 ,76 96 33    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')   90 ,92 96 34    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   93 ,07 96 35    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (')   95 ,23 96 36    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (')   97 ,38   O th er ,o f an ac tu al al co ho lic str en gt h : 96 37    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l (')   65 ,73 96 38    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (')   67 ,88 96 39    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (')   70 ,04 96 40    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (')   j 72 ,19 96 41    Ex ce ed ing 17 % vo lb ut no te xc ee din g 17 ,5 % vo l (')   ! 74 ,35 964 2    Ex cee din g 17 ,5% vol bu tn ot exc eed ing 18 % vol ! (')   ! 76, 50 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/ 14 Official Journal of the European Communities 10 . 8 . 94 22 04 29 49  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 96 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 63 ,9 6 63 ,9 6 63 ,9 6 O th er :    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s : 96 44     O f an ac tu al al co ho lic str en gt h of 15 % vo l an d ex ce ed in g 13 0 g bu t no t ex ce ed in g 33 0 g to ta l dr y ex tra ct pe r lit re 88 ,9 9 88 ,9 9 88 ,9 9 96 45 O th er (2) 95 ,1 1 95 ,1 1 95 ,1 1    O th er : 96 46     O f an ac tu al al co ho lic str en gt h of 15 % vo l an d ex ce ed in g 33 0 g to tal dr y ex tra ct pe r lit re 68 ,11 68 ,11 68 ,11 96 47 O th er (2) 74 ,2 3 74 ,2 3 74 ,2 3 96 48  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h of 18 % vo l (2) 46 ,0 8 46 ,0 8 46 ,0 8  W h it e w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al ! al co ho lic str en gt h : 96 49    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l 0 (2) 86 ,61 86 ,61 86 ,61 96 50    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 88 ,76 88 ,76 88 ,76 96 51    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l (') (2) 90 ,9 2 90 ,92 90 ,92 96 52    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) 93 ,0 7 93 ,07 93 ,07 96 53    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 95 ,2 3 95 ,23 95 ,23 96 54    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 97 ,38 97 ,38 97 ,38   O th er ,o f an ac tu al al co ho lic str en gt h : 96 55    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l C) (2) 65 ,73 65 ,73 65 ,73 96 56    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 67 ,88 67 ,88 67 ,88 96 57    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l C) (2) 70 ,0 4 70 ,04 70 ,04 96 58    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) 72 ,19 72 ,19 72 ,19 96 59    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 74 ,3 5 74 ,35 74 ,35 96 60    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 76 ,50 76 ,50 76 ,50  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 61    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 ,5 % vo l C) (2) 86 ,61 86 ,61 86 ,61 96 62    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 88 ,76 88 ,76 88 ,76 96 63    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l C) (2) 90 ,9 2 90 ,92 90 ,92 96 64    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) 93 ,0 7 93 ,07 93 ,07 96 65    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l (') (2) 95 ,23 95 ,23 95 ,23 96 66    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 97 ,3 8 97 ,38 97 ,38 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) 10. 8 . 94 Official Journal of the European Communities No L 207/ 15 22 04 49 49   O th er , of an ac tu al al co ho lic str en gt h : (co nt' d) 96 67    Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5% vo l (') (2) 65 ,73 65 ,73 65 ,73 96 68    Ex ce ed in g 15 ,5 % vo l bu t no t ex ce ed in g 16 % vo l (') (2) 67 ,88 67 ,88 67 ,88 96 69    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 ,5 % vo l C) (2) 70 ,04 70 ,04 70 ,04 96 70    Ex ce ed in g 16 ,5 % vo l bu t no t ex ce ed in g 17 % vo l (') (2) 72 ,1 9 72 ,1 9 72 ,1 9 96 71    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 ,5 % vo l C) (2) 74 ,3 5 74 ,35 74 ,3 5 96 72    Ex ce ed in g 17 ,5 % vo l bu t no t ex ce ed in g 18 % vo l (') (2) 76 ,5 0 76 ,50 76 ,5 0 22 04 29 55 - W in e fro m To ka y (A sz u an d Sz am or od ni ):   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   99 ,5 4 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   10 1,6 9 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   10 3, 85 96 78    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   10 6, 00 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')   10 8,1 6 96 80 '    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   11 0,3 1 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   11 2, 47 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   11 4,6 2   O th er ,o f an ac tu al al co ho lic str en gt h : 96 83 Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (')   78 ,6 6 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   80 ,81 96 85 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   82 ,97 96 86    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (')   85 ,12 96 87 Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (')   87 ,28 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   89 ,4 3 96 89 Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l C)   91 ,59 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (')   93 ,7 4 22 04 29 59  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 96 91   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 (2) 77 ,3 9 77 ,39 77 ,39   O th er : 96 92  In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s (2) 11 1,6 9 11 1,6 9 11 1,6 9 96 93 O th er (2) 90 ,81 90 ,81 90 ,81 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/ 16 Official Journal of the European Communities 10 . 8 . 94 22 04 29 59  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o C ha pt er 22 of th e (c on t'd ) co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 96 94   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (2) 46 ,7 2 46 ,7 2 46 ,7 2 96 95   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (2) 48 ,00 48 ,00 48 ,00 96 96   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (2) 49 ,2 8 49 ,2 8 49 ,2 8 96 97   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (2) 50 ,56 50 ,56 50 ,56 96 98   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (2) 51 ,84 51 ,84 51 ,84 96 99   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (2) 53 ,1 2 53 ,1 2 53 ,1 2 97 00   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (2) 54 ,40 54 ,40 54 ,40 97 01   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (2) 55 ,68 55 ,68 55 ,68  W hi te w in e : !   In co nta ine rs ho ld in g mo re th an 2 lit res bu tn ot mo re th an 20 lit res ,o fa n ac tua l al co ho lic str en gt h : 97 02    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l f) (2) 99 ,5 4 99 ,5 4 99 ,54 97 03    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l Q (2) 10 1,6 9 10 1,6 9 10 1,6 9 97 04    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l C) (2) 10 3, 85 10 3,8 5 10 3,8 5 97 05    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l C) (2) 10 6,0 0 10 6,0 0 10 6,0 0 97 06    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 10 8,1 6 10 8,1 6 10 8,1 6 97 07    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l C) (2) 11 0,3 1 11 0,3 1 11 0,3 1 97 08    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 11 2,4 7 11 2,4 7 11 2,4 7 97 09    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 11 4,6 2 11 4,6 2 11 4,6 2   O th er , of an ac tu al al co ho lic str en gt h : 97 10    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l C) (2) 78 ,6 6 78 ,66 78 ,66 97 11    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l f) (2) 80 ,81 80 ,81 80 ,81 97 12    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) 82 ,9 7 82 ,97 82 ,97 97 13    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l C) (2) 85 ,1 2 85 ,12 85 ,12 97 14    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 87 ,2 8 87 ,28 87 ,28 97 15    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') (2) 89 ,4 3 89 ,4 3 89 ,43 97 16    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l C) (2) 91 ,5 9 91 ,59 91 ,59 97 17    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 93 ,7 4 93 ,7 4 93 ,7 4 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) 10. 8 . 94 Official Journal of the European Communities No L 207/ 17 22 04 29 59 - O th er w in e : (co ntd ) _ _ jn con tajn ers hol din gm ore tha n2 litr es but not mo re tha n2 0l itre s,o fa na ctu al al co ho lic str en gt h : 97 18    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (') (2) 99 ,5 4 99 ,5 4 99 ,5 4 97 19    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) 10 1, 69 10 1,6 9 10 1, 69 97 20    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) 10 3,8 5 10 3,8 5 10 3,8 5 97 21    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (') (2) 10 6,0 0 10 6,0 0 10 6,0 0 97 22    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 10 8,1 6 10 8,1 6 10 8,1 6 97 23 Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l C) (2) 11 0,3 1 11 0,3 1 11 0,3 1 97 24    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 11 2, 47 11 2,4 7 11 2, 47 97 25    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 11 4, 62 11 4,6 2 11 4, 62   O th er ,o f an ac tu al alc oh ol ic str en gt h : 97 26    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l (") (2) 78 ,66 78 ,66 78 ,66 97 27    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') (2) 80 ,81 80 ,81 80 ,81 97 28 Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (') (2) 82 ,9 7 82 ,97 82 ,9 7 97 29    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l I (!) (2) 85 ,12 85 ,12 85 ,1 2 97 30    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') (2) 87 ,28 87 ,28 87 ,2 8 97 31    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') (2) 89 ,4 3 89 ,43 89 ,4 3 97 32    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') (2) 91 ,59 91 ,59 91 ,59 97 33    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l (') (2) 93 ,74 93 ,74 93 ,74 22 04 29 90  Li qu eu rw in e as de fin ed in ad di tio na ln ot e 4 (c) to Ch ap te r2 2 of th e co m bi ne d no m en ­ cl at ur e : 97 34   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 85 ,58 85 ,58 85 ,5 8   O th er : 97 35    In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s : 11 8, 90 11 8, 90 11 8, 90 97 36 O th er 98 ,0 2 98 ,0 2 98 ,0 2  W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al alc oh ol ic str en gt h : 97 37 Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l 56 ,9 6 56 ,96 56 ,9 6 97 38   Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l 58 ,2 4 58 ,2 4 58 ,2 4 97 39   Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l 59 ,5 2 59 ,5 2 59 ,5 2 97 40   Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l 60 ,8 0 60 ,8 0 60 ,8 0 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co un tr ie s (E CU /h l) No L 207/ 18 Official Journal of the European Communities 10 . 8 . 94 22 04 29 90  W hi te w in e : (co ntd )   ]n con tai ner sh old ing mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an act ual al co ho lic str en gt h : 97 41   _ Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 11 6, 78 11 6, 78 11 6,7 8 97 42    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 11 8,9 3 11 8,9 3 11 8,9 3 97 43    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 1,0 9 12 1,0 9 12 1,0 9 t 97 44    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 12 3, 24 12 3,2 4 12 3,2 4   O th er , of an ac tu al al co ho lic str en gt h : 97 45    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 95 ,90 95 ,90 95 ,90 97 46    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 98 ,0 5 98 ,0 5 98 ,0 5 97 47    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 0,2 1 10 0,2 1 10 0,2 1 97 48    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 10 2, 36 10 2,3 6 10 2,3 6  O th er w in e :   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 97 49    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 11 6,7 8 11 6,7 8 11 6,7 8 97 50 Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 11 8,9 3 11 8,9 3 11 8,9 3 97 51 ;    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 12 1,0 9 12 1,0 9 12 1,0 9 97 52 |    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 12 3,2 4 12 3,2 4 12 3,2 4   O th er ,o f an ac tu al al co ho lic str en gt h : 97 53    Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 ,5 % vo l (') 95 ,9 0 95 ,9 0 95 ,9 0 97 54    Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l (') 98 ,0 5 98 ,05 98 ,05 97 55    Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 ,5 % vo l (') 10 0,2 1 10 0,2 1 10 0,2 1 97 56    Ex ce ed in g 23 ,5 % vo l bu t no t ex ce ed in g 24 % vo l (') 10 2,3 6 10 2,3 6 10 2,3 6 22 04 30 91  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : W hi te : 97 57    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3,9 3 3,9 3 3,9 3 O th er : 97 58    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te : 97 59    Pe r % vo l of po te nt ia l al co ho lic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 97 60    Pe r % vo l of po ten tia l alc oh oli c str en gth 3,9 3 3,9 3 3,9 3 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z ,M A ,T N (E CU /h l) O th er co u n tr ie s (E CU /h l) 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: W hi te : 97 61    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 93 3,9 3 3,9 3   O th er : 97 62    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: W hi te : 97 63    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,9 3 3,9 3 3,9 3   O th er : 976 4   P er% vol ofp oten tial alco holi cs tren gth 3,93 3,93 3,93 (') Th e re fe re nc e pr ice sh all be in cr ea se d by EC U 1 pe r % vo l ac tu al alc oh ol ic str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. (2) If th e to tal dr y ex tra ct of a pr od uc te xc ee ds th e m ax im um qu an tit ies se to ut in ad di tio na ln ot e 3 (B )o fC ha pt er 22 of th e co m bi ne d no m en cla tu re ,t he pr od uc ti st o be cla ssi fie d in th e hi gh er ca teg or y of th e co m bi ne d no m en cla tu re ,t he ref ere nc e pir ice to be ap pl ied be in g th at of th e ne w co de .W he re th e ne w CN co de ha s se ve ral ad di tio na l co de s, th e fir st th er eo f wi ll ap pl y. 10. 8 . 94 Official Journal of the European Communities No L 207/19